Mr. Justice McSurely delivered the opinion of the court. 7. Master and servant, § 307*—when court may refuse an abstract instruction as to assumption of risk. In an action to recover for a death caused by paint and gasoline fumes arising while decedent was painting the interior of a concrete battery well, it was not erroneous to refuse to give an instruction containing an abstract statement of the law as to assumption of risk, which ignored entirely the theory and proof that the decedent was obeying a specific order in painting the well. 8. Instructions, § 151*-—when requested instruction may be refused. It is not erroneous to refuse a requested instruction practically covered by an instruction given. 9. Trial, § 45*—when improper remarks of the court will not require reversal. Where the court’s remarks, indicating hostility towards certain of defendant’s witnesses, are made in chambers, out of the hearing of the jury, they are not so prejudicial as to require a reversal. 10. Death, § 67*—when the amount of damages awarded is not excessive. A verdict of five thousand dollars for the death of a young man over eighteen years of age, who was the support of his mother, held not excessive.